DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11, 16-17, 19, and 25 are presently under consideration. Claims 26-27 remain withdrawn and claims 1-10, 12-15, 18, 20-24, and 28-31 are cancelled in applicant’s amended claims filed with the response dated 13 December 2021.
Applicant’s amendments to the claims filed with the response dated 13 December 2021 have been fully considered but upon performing an updated search and consideration of the newly amended claims, the newly amended claims are not found to overcome the obviousness rejection of Cinnamon et al (US 2009/0078299) in view of Yoshida (US 2012/0082537) and in view of Haeberlein (US 2011/0108498). This rejection is updated to show where the prior art teaches the cited claim limitations.
Applicant’s arguments and remarks where applicable are addressed below along with added examiner comments on structure in applicant’s disclosed invention that differs from the prior art of record and if amended into the claimed invention would most likely overcome the prior art rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11, 16-17, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cinnamon et al (US 2009/0078299), and further in view of Yoshida (US 2012/0082537) and in further view of Haeberlein (US 2011/0108498).

Regarding claim 11 Cinnamon discloses a stacking spacer for a photovoltaic module frame having at least two opposed side walls provided with at least one respective longitudinally extending groove (Fig. 10B see: module frame 102 with longitudinally extending groove), the stacking spacer (Figs. 5A-5B see: packing spacer block 750) comprising: 
a main body extending in a longitudinal direction (Cinnamon, [0075]-[0077] Figs. 5A-5B see: packing spacer block 750 having a main body flush with the side surface of the module frame 102); and
a connecting member extending in the longitudinal direction and protruding from the main body, the connecting member adapted for being inserted in the at least one groove of the photovoltaic module frame (Cinnamon, [0075]-[0077] Figs. 5A-5C see: packing spacer block 750 having a protruding portion for inserting into the groove of module frame 102);
wherein the main body comprises a first main face forming a substantially form-fitting profile for a side wall of the at least two opposed sidewalls of the photovoltaic module frame, and wherein the connecting member protrudes from the first main face 
wherein the connecting member is at least partially form-fitted with the at least one groove of the photovoltaic module frame (Cinnamon, [0075]-[0077] Figs. 5A-5C see: protruding portion for inserting into the groove of module frame 102 fits the form of the groove) and the connecting member has a Y-shaped section (Cinnamon, [0075]-[0077] Figs. 5A-5C see: protruding portion for inserting into the groove of module frame 102 has two side that form the shape of a ‘Y’ that is connected between the two prongs, and thus a section of the connecting member is “Y-shaped”).
Cinnamon discloses stacking at least two stacking spacers on top of one another (Fig. 5A) but does not explicitly disclose two opposed support members on respective opposed longitudinal sides of the main body, the two opposed support members extending in the longitudinal direction, the two opposed support members having complementary forms, whereby at least two stacking spacers can be securely stacked on top of one another. Cinnamon does not explicitly disclose wherein a support member of the two opposed support members defines a protrusion with respect to the main body and the other support member of the two opposed support members defines a recess with respect to the main body.
Cinnamon does not explicitly disclose wherein the main body further comprises a second main face opposed to the first main face. 
Cinnamon does teach at least one through bore extending through the stacking spacer from a longitudinal end of the stacking spacer to another, opposite end of the 
Yoshida teaches a plurality of stacking spacers where a main body of each of said stacking spacers has two opposed support members on respective opposed longitudinal sides of the main body, the two opposed support members extending in the longitudinal direction, the two opposed support members having complementary forms, whereby at least two stacking spacers can be securely stacked on top of one another (Yoshida, [0044], [0066]-[0071], Figs. 1-2, 5-6 see: module 10 for stacking rectangular solar panels where the box structured portion 22 includes upper surfaces 82, 84, 86 for interfacing and stacking with lower surfaces 88, 92, and 90). Yoshida teaches wherein a support member of the two opposed support members defines a protrusion with respect to the main body and the other support member of the two opposed support members defines a recess with respect to the main body (Yoshida, [0044], [0066]-[0071], Figs. 1-2, 5-6 see: upper surfaces 82, 84, 86 form a protruding portion for interfacing with lower surfaces 88, 92, and 90 that form a recessed portion). Yoshida teaches these two opposed support members on the stacking spacers help regulate horizontal movement of the solar panels while stacked and prevent slippage (Yoshida, [0066]-[0071]).
Yoshida and Cinnamon are combinable as they are both concerned with the field of stacking spacers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stacking spacer of Cinnamon to provide the main body of the stacking spacer of Cinnamon with two opposed support members on respective 
Further regarding claim 11, Yoshida further teaches wherein the main body further comprises a second main face opposed to the first main face (Yoshida, [0061] Fig. 2 see: modules 10 formed with an outer and inner wall forming a box-structured portion 22).
Regarding the claim 11 limitation “wherein the at least one through bore is adapted for partially receiving therein a mounting bracket of a tracking device assembly”, which is not explicitly recited by the prior art of Cinnamon, but is directed to an intended use of the claimed at least one through bore. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the 
The through bore of Cinnamon is considered fully capable of performing the recited function, but in the alternative where it’s not clear that the at least one through bore of Cinnamon is adapted for partially receiving therein a mounting bracket of a tracking device assembly, Haeberlein teaches a stacking spacer for stacking solar panels that can also be used to mount the solar panels to rails where the main body of the stacking spacer comprises a first main surface (Haeberlein, [0125] Fig. 8 see: inner surfaces facing the solar panel) and second main face opposed to the first main face (Haeberlein, [0120] Fig. 7 see: outer surfaces facing away from the solar panel), and at least one cavity between the first main face and the second main face (Haeberlein, [0132]-[0137] Figs. 9-12 see: cavities having cut outs 118, 128 between the inner and outer surfaces of holder 400). Haeberlein teaches such openings and cavities are adapted for partially receiving therein a mounting bracket of a tracking device assembly (Haeberlein, [0132]-[0137] Figs. 9-12 see: cavities having cut outs 118, 128 allowing the holder 400 to be screwed into an underlayment or mounted by hat profile 620) as Haeberlein teaches this allows the stacking spacers (holders 400) to function as both stacking spacers for storage and transport and as mounting elements for the photovoltaic modules at the installation site (Haeberlein, [0132]).
Haeberlein and modified Cinnamon are combinable as they are both concerned with the field of stacking spacers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stacking spacer of modified Cinnamon in view of Haeberlein 
The claim 11 limitation “wherein the at least one through bore is adapted for partially receiving therein a mounting bracket of a tracking device assembly” is directed to an intended use of the claimed stacking spacer. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The at least one through bore of the stacking spacer of modified Cinnamon is considered fully capable of partially receiving therein a mounting bracket of a tracking device assembly as Haeberlein teaches in paras [0132]-[0137] Figs. 9-12 where holes and cavities having cut outs 118, 128 which allow screws or another attachment means to mount the stacking spacer (holder 400) on a hat profile 620 or other surface. The at least one through bore of modified Cinnamon is thus considered fully capable of receiving a mounting bracket. The examiner further notes no specific limiting structure of the shape of the mounting bracket or the specific manner in 
Further regarding the claim 11 limitations of “at least one additional through bore extending through the connecting member and adapted for receiving fixing means therein, whereby the stacking spacer can be securely fixed to the photovoltaic module frame”, Cinnamon further teaches these limitations in Figs. 10A-10B and para [0084] where Cinnamon teaches a spacer connecting member (shim block 968) having a through hole therein and Cinnamon further teaches in paras [0072]-[0073] and Figs. 4A-4B that such a through hole is adapted to receive a fixing means (set screw for insertion into aperture 502) to prevent movement of the solar module.

Regarding claim 16 modified Cinnamon discloses the stacking spacer of claim 15, and the claim 16 limitation “wherein one of the two opposed support members is adapted for being received on a spacing element of a tracking device assembly” is directed to an intended use of the claimed stacking spacer. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. One of the two opposed support members of the stacking spacer of modified Cinnamon is considered fully capable of being received on a spacing element of a tracking device assembly. The examiner further notes no specific limiting structure of the spacing element of a tracking device assembly or how the spacing element interfaces with the stacking spacer is explicitly recited in claim 16.  

Regarding claim 17 modified Cinnamon discloses the stacking spacer of claims 16, and Yoshida teaches wherein the two opposed support members are triangular-shaped (Yoshida, [0044], [0066]-[0071], Figs. 1-2, 5-6 see: upper surfaces 82, 84, 86 form a protruding portion that is triangular shaped and lower surfaces 88, 92, and 90 that form a recessed portion that is triangular shaped). The claim 17 limitation of “whereby the one of the two opposed support members defines a triangular-shaped protrusion adapted for being received on an angled spacing element of a tracking device assembly” is directed to an intended use of the claimed stacking spacer elements. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. Yoshida teaches wherein the two opposed support members are triangular-shaped as set forth above and thus define triangular shaped protrusions, and thus the support members of the stacking spacer of modified Cinnamon are considered fully capable of being adapted for being received on an angled spacing element of a tracking device assembly as the triangular-shaped support members as taught by Yoshida are formed to interface with another complementary angled surface.

Regarding claim 19 modified Cinnamon discloses the stacking spacer of claim 11, and Cinnamon further teaches made of or comprising a metal or a metallic alloy, or a composite material ([0107] see: employing a metal such as aluminum for mounting means).

Regarding claim 25 modified Cinnamon discloses the stacking spacer of claim 11, wherein the at least one additional through bore extends through the first main face and the second main face of the main body (Cinnamon, [0084] Figs. 10A-10B see: shim block 968 having a through-hole therein extending through the two sidewalls of the protruding part).

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the response dated 13 December 2021 that the prior art of Cinnamon does not teach or explicitly disclose the claim 11 limitations “...at least one through bore extending through the stacking spacer from a longitudinal end of the stacking spacer to another, opposite longitudinal end of the stacking spacer, wherein the at least one through bore is adapted for partially receiving therein a mounting bracket of a tracking device assembly; and at least one additional through bore extending through the connecting member and adapted for receiving fixing means therein, whereby the at least two stacking spacers can be securely fixed to the photovoltaic module frame...”.
Applicant argues “The Examiner acknowledges that "Cinnamon does not explicitly disclose wherein the main body further comprises... at least one inner cavity between the first main face and the second main face, wherein the at least one inner cavity is adapted for partially receiving therein a mounting bracket of a tracking device assembly." and further argues “Cinnamon appears to teach a packing spacer block 750 (FIG. 5B) with a gap to retain a packaging strap 802 (FIG. 5A), and another packing spacer block 770 (FIG. 5C) with a channel 780 for holding wiring. Cinnamon, ¶ [0077]; and FIGS. ”.
Applicant’s argument’s have been fully considered but are not found persuasive. First, with regard to the statement that “Cinnamon does not explicitly disclose wherein the main body further comprises... at least one inner cavity between the first main face and the second main face, wherein the at least one inner cavity is adapted for partially receiving therein a mounting bracket of a tracking device assembly.”, the examiner notes that the presently claimed through bore is not commensurate in scope with the prior recitation of “at least one inner cavity” as the presently claimed through bore is not limited to being between the first main face and the second main face of the main body of the stacking spacer. 
As recited above, Cinnamon teaches at least one through bore extending through the stacking spacer from a longitudinal end of the stacking spacer to another, opposite end of the stacking spacer (Cinnamon, [0075]-[0077] Figs. 5B-5C, 10A-10C see: hollow channel extending longitudinally through the spacer block along longitudinal direction of module frame 102).
Furthermore, Cinnamon teaches the limitations of “at least one additional through bore extending through the connecting member and adapted for receiving fixing means therein, whereby the stacking spacer can be securely fixed to the photovoltaic module frame”, Cinnamon further teaches these limitations in Figs. 10A-10B and para [0084] where Cinnamon teaches a spacer connecting member (shim block 968) having a through hole therein and Cinnamon further teaches in paras [0072]-[0073] and Figs. 4A-
Regarding the claim 11 limitation “wherein the at least one through bore is adapted for partially receiving therein a mounting bracket of a tracking device assembly”, which is not explicitly recited by the prior art of Cinnamon, but is directed to an intended use of the claimed at least one through bore. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
The through bore of Cinnamon is considered fully capable of performing the recited function, but in the alternative where it’s not clear that the at least one through bore of Cinnamon is adapted for partially receiving therein a mounting bracket of a tracking device assembly, Haeberlein teaches openings and cavities in stacking spacers can be adapted for partially receiving therein a mounting bracket of a tracking device assembly (Haeberlein, [0132]-[0137] Figs. 9-12 see: cavities having cut outs 118, 128 allowing the holder 400 to be screwed into an underlayment or mounted by hat profile 620) as Haeberlein teaches this allows the stacking spacers (holders 400) to function as both stacking spacers for storage and transport and as mounting elements for the photovoltaic modules at the installation site (Haeberlein, [0132]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the stacking spacer of modified Cinnamon in view of Haeberlein to such that the through bore of Cinnamon is adapted for partially receiving therein a mounting bracket of a tracking device assembly as taught by Haeberlein (Haeberlein, 
The claim 11 limitation “wherein the at least one through bore is adapted for partially receiving therein a mounting bracket of a tracking device assembly” is directed to an intended use of the claimed stacking spacer. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The at least one through bore of the stacking spacer of modified Cinnamon is considered fully capable of partially receiving therein a mounting bracket of a tracking device assembly as Haeberlein teaches in paras [0132]-[0137] Figs. 9-12 where holes and cavities having cut outs 118, 128 which allow screws or another attachment means to mount the stacking spacer (holder 400) on a hat profile 620 or other surface. The at least one through bore of modified Cinnamon is thus considered fully capable of receiving a mounting bracket. The examiner further notes no specific limiting structure of the shape of the mounting bracket or the specific manner in which the mounting bracket interfaces with the stacking spacer and tracking device assembly.
Applicant’s further arguments and remarks on pages 7-9 of the response dated 13 December 2021 that are considered moot as they depend from the arguments rebutted above.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726